Case 1:19-cv-00342-LPS Document 75 Filed 08/31/20 Page 1 of 27 PageID #: 1843




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


HUBER ENGINEERED WOODS LLC,                   :
                                              :
             Plaintiff,                       :
                                              :
      v.                                      :     C.A. No. 19-342-LPS
                                              :
LOUISIANA-PACIFIC CORPORATION,                :
                                              :
             Defendant.                       :
                                              :


Jack B. Blumenfeld, Brian P. Egan, and Jennifer A. Ward, MORRIS, NICHOLS, ARSHT &
TUNNEL LLP, Wilmington, DE
Daniel W. McDonald, Paige S. Stradley, and Peter S. Selness, MERCHANT & GOULD P.C.,
Minneapolis, MN
Jeffrey D. Blake, MERCHANT & GOULD P.C., Atlanta, GA
      Attorneys for Plaintiff


Kelly E. Farnan, RICHARDS, LAYTON & FINGER, P.A., Wilmington, DE
W. Edward Ramage and Anthony F. Schlehuber, BAKER, DONELSON, BEARMAN,
CALDWELL & BERKOWITZ, PC, Nashville, TN
Adam S. Baldridge and Lea H. Speed, BAKER, DONELSON, BEARMAN, CALDWELL &
BERKOWITZ, PC, Memphis, TN
      Attorneys for Defendant


                                MEMORANDUM OPINION




August 31, 2020
Wilmington, Delaware
Case 1:19-cv-00342-LPS Document 75 Filed 08/31/20 Page 2 of 27 PageID #: 1844




STARK, U.S. District Judge:
       Plaintiff Huber Engineered Woods LLC (“HEW”) filed suit against Defendant Louisiana-

Pacific Corporation (“LP”) on February 18, 2019, alleging infringement of U.S. Patent Nos.

8,474,197 (the “‘197 Patent”), 9,010,044 (the “‘044 Patent”), 9,382,713 (the “‘713 Patent”),

9,546,479 (the “‘479 Patent”), 9,689,159 (the “‘159 Patent”), 9,695,588 (the “‘588 Patent”),

9,702,140 (the “‘140 Patent”), and 10,072,415 (the “‘415 Patent”). (D.I. 1) The patents-in-suit

all share the same title, “Panel for Sheathing System and Method,” and share a common

specification. All of them generally relate to “structural sheathing panel systems that can be used

to form part of the walls found behind the exterior finishes (such as siding or brick) of a

building.” (D.I. 54 at 1)

       The parties submitted a joint claim construction brief on May 12, 2020. (D.I. 54) The

parties’ submission included expert reports. (D.I. 55 Exs. O, R, BB) The Court held a remote

claim construction hearing using videoconference technology on June 1, 2020. (See “Tr.”) 1

I.     LEGAL STANDARDS

       The ultimate question of the proper construction of a patent is a question of law. See

Teva Pharm. USA, Inc. v. Sandoz, Inc., 574 U.S. 318, 325 (2015) (citing Markman v. Westview

Instruments, Inc., 517 U.S. 370, 388-91 (1996)). “It is a bedrock principle of patent law that the

claims of a patent define the invention to which the patentee is entitled the right to exclude.”

Phillips v. AWH Corp., 415 F.3d 1303, 1312 (Fed. Cir. 2005) (citation and internal quotation

marks omitted). “[T]here is no magic formula or catechism for conducting claim construction.”




       1
         The parties agree on the construction of three terms: “wafer board,” “wood composite
material,” and “structural panel.” (D.I. 54 at 10) The Court will adopt the agreed-upon
constructions of these terms.


                                                  1
Case 1:19-cv-00342-LPS Document 75 Filed 08/31/20 Page 3 of 27 PageID #: 1845




Id. at 1324. Instead, the court is free to attach the appropriate weight to appropriate sources “in

light of the statutes and policies that inform patent law.” Id.

        “[T]he words of a claim are generally given their ordinary and customary meaning . . . .

[which is] the meaning that the term would have to a person of ordinary skill in the art in

question at the time of the invention, i.e., as of the effective filing date of the patent application.”

Id. at 1312-13 (internal citations and quotation marks omitted). “[T]he ordinary meaning of a

claim term is its meaning to the ordinary artisan after reading the entire patent.” Id. at 1321

(internal quotation marks omitted). The patent “specification is always highly relevant to the

claim construction analysis. Usually, it is dispositive; it is the single best guide to the meaning

of a disputed term.” Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996).

        While “the claims themselves provide substantial guidance as to the meaning of

particular claim terms,” the context of the surrounding words of the claim also must be

considered. Phillips, 415 F.3d at 1314. Furthermore, “[o]ther claims of the patent in question,

both asserted and unasserted, can also be valuable sources of enlightenment . . . . [b]ecause claim

terms are normally used consistently throughout the patent.” Id. (internal citation omitted).

        It is likewise true that “[d]ifferences among claims can also be a useful guide . . . . For

example, the presence of a dependent claim that adds a particular limitation gives rise to a

presumption that the limitation in question is not present in the independent claim.” Id. at 1314-

15 (internal citation omitted). This “presumption is especially strong when the limitation in

dispute is the only meaningful difference between an independent and dependent claim, and one

party is urging that the limitation in the dependent claim should be read into the independent

claim.” SunRace Roots Enter. Co., Ltd. v. SRAM Corp., 336 F.3d 1298, 1303 (Fed. Cir. 2003).




                                                   2
Case 1:19-cv-00342-LPS Document 75 Filed 08/31/20 Page 4 of 27 PageID #: 1846




       It is also possible that “the specification may reveal a special definition given to a claim

term by the patentee that differs from the meaning it would otherwise possess. In such cases, the

inventor’s lexicography governs.” Phillips, 415 F.3d at 1316. It bears emphasis that “[e]ven

when the specification describes only a single embodiment, the claims of the patent will not be

read restrictively unless the patentee has demonstrated a clear intention to limit the claim scope

using words or expressions of manifest exclusion or restriction.” Hill-Rom Servs., Inc. v. Stryker

Corp., 755 F.3d 1367, 1372 (Fed. Cir. 2014) (quoting Liebel-Flarsheim Co. v. Medrad, Inc., 358

F.3d 898, 906 (Fed. Cir. 2004)) (alteration in original) (internal quotation marks omitted).

       In addition to the specification, a court “should also consider the patent’s prosecution

history, if it is in evidence.” Markman v. Westview Instruments, Inc., 52 F.3d 967, 980 (Fed. Cir.

1995), aff’d, 517 U.S. 370 (1996). The prosecution history, which is “intrinsic evidence,”

“consists of the complete record of the proceedings before the [Patent and Trademark Office]

and includes the prior art cited during the examination of the patent.” Phillips, 415 F.3d at 1317.

“[T]he prosecution history can often inform the meaning of the claim language by demonstrating

how the inventor understood the invention and whether the inventor limited the invention in the

course of prosecution, making the claim scope narrower than it would otherwise be.” Id.

       “In some cases, . . . the district court will need to look beyond the patent’s intrinsic

evidence and to consult extrinsic evidence in order to understand, for example, the background

science or the meaning of a term in the relevant art during the relevant time period.” Teva, 574

U.S. at 331. “Extrinsic evidence consists of all evidence external to the patent and prosecution

history, including expert and inventor testimony, dictionaries, and learned treatises.” Markman,

52 F.3d at 980. For instance, technical dictionaries can assist the court in determining the

meaning of a term to those of skill in the relevant art because such dictionaries “endeavor to




                                                  3
Case 1:19-cv-00342-LPS Document 75 Filed 08/31/20 Page 5 of 27 PageID #: 1847




collect the accepted meanings of terms used in various fields of science and technology.”

Phillips, 415 F.3d at 1318. In addition, expert testimony can be useful “to ensure that the court’s

understanding of the technical aspects of the patent is consistent with that of a person of skill in

the art, or to establish that a particular term in the patent or the prior art has a particular meaning

in the pertinent field.” Id. Nonetheless, courts must not lose sight of the fact that “expert reports

and testimony [are] generated at the time of and for the purpose of litigation and thus can suffer

from bias that is not present in intrinsic evidence.” Id. Overall, while extrinsic evidence “may

be useful to the court,” it is “less reliable” than intrinsic evidence, and its consideration “is

unlikely to result in a reliable interpretation of patent claim scope unless considered in the

context of the intrinsic evidence.” Id. at 1318-19. Where the intrinsic record unambiguously

describes the scope of the patented invention, reliance on any extrinsic evidence is improper.

See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1308 (Fed. Cir. 1999) (citing

Vitronics, 90 F.3d at 1583).

        Finally, “[t]he construction that stays true to the claim language and most naturally aligns

with the patent’s description of the invention will be, in the end, the correct construction.”

Renishaw PLC v. Marposs Societa’ per Azioni, 158 F.3d 1243, 1250 (Fed. Cir. 1998). It follows

that “a claim interpretation that would exclude the inventor’s device is rarely the correct

interpretation.” Osram GmbH v. Int’l Trade Comm’n, 505 F.3d 1351, 1358 (Fed. Cir. 2007)

(quoting Modine Mfg. Co. v. U.S. Int’l Trade Comm’n, 75 F.3d 1545, 1550 (Fed. Cir. 1996)).




                                                   4
Case 1:19-cv-00342-LPS Document 75 Filed 08/31/20 Page 6 of 27 PageID #: 1848




II.    CONSTRUCTION OF DISPUTED TERMS 2

       A.        Preamble Language/“Panel” Term

           Term                   Plaintiff                   Defendant                 Court
 “A panel system to        “A system of panels           Plain and ordinary      Non-limiting – no
 externally envelope a     capable of sheathing          meaning: “a system      construction required.
 structure” 3              at least a portion of a       of panels to
                           structure that is             completely enclose
                           suitable for use              the exterior walls or
                           behind exterior               roof.”
                           finishes, such as
                           siding, EIFS, brick,
                           stucco, lap siding,
                           vinyl, and the like.”
 “A panelized              “A system of panels           Plain and ordinary      Non-limiting – no
 sheathing system for      capable of sheathing          meaning: “a system      construction required.
 external walls of a       at least a portion of a       of panels to
 building structure” 4     structure that is             completely enclose
                           suitable for use              the exterior walls or
                           behind exterior               roof.”
                           finishes, such as
                           siding, EIFS, brick,
                           stucco, lap siding,
                           vinyl, and the like.”
 “A panel system           “A system of panels           Plain and ordinary      Non-limiting – no
 capable of covering       capable of sheathing          meaning: “a system      construction required.
 at least a portion of a   at least a portion of a       of panels to
 building frame            structure that is             completely enclose
 structure” 5              suitable for use              the exterior walls or
                           behind exterior               roof.”
                           finishes, such as
                           siding, EIFS, brick,


       2
         As in the parties’ joint claim construction brief (see D.I. 54 at 2 n.1), “[c]itations to the
specification of the ‘197 Patent . . . incorporate by reference the analogous portions of the other
Asserted Patents.” Furthermore, “[t]he Parties agree that claim terms are to be construed
consistently across all Asserted Patents.” (Id.)
       3
         This term appears in claims 1 and 20 of the ‘197 Patent, claims 1 and 10 of the ‘044
Patent, and claims 1 and 8 of the ‘713 Patent.
       4
           This term appears in claims 1 and 20 of the ‘479 Patent.
       5
           This term appears in claim 1 of the ‘159 Patent.


                                                     5
Case 1:19-cv-00342-LPS Document 75 Filed 08/31/20 Page 7 of 27 PageID #: 1849




                           stucco, lap siding,
                           vinyl, and the like.”
 “A method of           “A method of                     Plain and ordinary      Non-limiting – no
 externally sheathing a sheathing at least a             meaning: “a method      construction required.
 building structure” 6  portion of a building            of completely
                        with panels suitable             covering the exterior
                        for use behind                   walls or roof.”
                        exterior finishes, such
                        as siding, EIFS,
                        brick, stucco, lap
                        siding, vinyl, and the
                        like.”
 “A method of              “A method of                  Plain and ordinary      Non-limiting – no
 sheathing external        sheathing at least a          meaning: “a method      construction required.
 walls of a building       portion of a building         of completely
 structure” 7              with panels suitable          covering the exterior
                           for use behind                walls or roof.”
                           exterior finishes, such
                           as siding, EIFS,
                           brick, stucco, lap
                           siding, vinyl, and the
                           like.”
 “Panel” 8                 No separate            Plain and ordinary             No construction
                           construction required. meaning.                       required.
                           The preambles
                           discussed above
                           should be construed
                           instead.




       6
          This term appears in claim 12 of the ‘197 Patent, claim 11 of the ‘044 Patent, and claim
9 of the ‘713 Patent.
       7
           This term appears in claim 11 of the ‘479 Patent.
       8
          This term appears in claims 1, 3, 5, 8-9, 12-15, 17-18, and 20 of the ‘197 Patent, claims
1-3, 6, and 10-15 of the ‘044 Patent, claims 1-2, 5, 8-9, and 11-13 of the ‘713 Patent, claims 11-
16, 18, and 20 of the ‘479 Patent, claims 1, 5-6, 10, 15-16, and 19 of the ‘159 Patent, claims 10,
15-16, and 19 of the ‘588 Patent, claims 10-11, 16, and 19-20 of the ‘140 Patent, and claims 11,
13-14, 16, 18-19, and 21 of the ‘415 Patent. On June 4, 2020, the parties reported that “this term
no longer requires construction in light of Plaintiff’s agreement to remove the limitation
designating ‘panel’ to mean ‘structural panel’ in Plaintiff’s proposed construction of The
Preamble Claim Terms.” (D.I. 60 at 3; see also Tr. at 78-79) Thus, no construction is necessary.


                                                     6
Case 1:19-cv-00342-LPS Document 75 Filed 08/31/20 Page 8 of 27 PageID #: 1850




       HEW contends that these preambles are limiting and require construction. (D.I. 54 at

12) 9 HEW argues that its proposed constructions of the preambles make clear what a POSA

would understand, namely that (i) “the panels used to envelope, sheath or cover a building

structure are structural panels, not exterior siding or the like,” and (ii) “the panel system must be

capable of sheathing at least a portion of a structure, but does not have to completely enclose the

structure.” (Id.) At the hearing, HEW abandoned the first of these contentions. 10

       With respect to HEW’s proposed requirement that the panel system be capable of

sheathing at least a portion of a structure but need not necessarily completely enclose the

structure, HEW contends that this portion of the preamble is limiting because it “imparts

structure that is not otherwise evident in the body of the claims.” (D.I. 54 at 14 (internal

quotation marks omitted); see also, e.g., ‘159 Patent cl. 1 (reciting “[a] panel system capable of

covering at least a portion of a building frame structure”)) HEW finds support in two portions of

the specification: one in which the panel system may be used to sheath either the roof or the

walls of a structure, causing the panels to enclose a portion of but not necessarily the whole

structure (‘197 Patent at 1:45-3:5, 4:47, 15:29, Fig. 1); and the other in which the sheathing

system works around the doors and windows in the walls, again resulting in the panels not

completely enclosing a structure (‘197 Patent at 2:39-43). (D.I. 54 at 14)



       9
         Contrary to HEW’s assertion (D.I. 54 at 12), LP does not agree that the preambles are
limiting (see id. at 19).
       10
          In the briefing, it appeared that HEW was suggesting that “panel” should be understood
as narrowly referring only to one type of panel: “structural panel.” (See generally D.I. 54 at 12-
14) HEW pointed to the specification (see e.g., ‘197 Patent at 2:24-28, 2:50-59) (stating “present
invention provides a panel for a roof [or wall] sheathing system comprising structural panels”
and distinguishing structural panels from exterior finishes) and the prosecution history (see D.I.
55 Ex. K at 7) (distinguishing prior art (“Murphy”) based on its lack of teaching of structural
panels). However, at the claim construction hearing, HEW stated that it was no longer asking
the Court to limit “panel” to “structural panel.” (See Tr. at 78-79)


                                                  7
Case 1:19-cv-00342-LPS Document 75 Filed 08/31/20 Page 9 of 27 PageID #: 1851




        LP counters that the preambles are not limiting, although LP also contends that the

preambles should be construed according to their plain and ordinary meaning. (D.I. 54 at 19) In

LP’s view, there are distinctions among the five preambles, and construing them collectively is

improper. (See id.) Rather, to LP, the term “panel” should be construed and then that

construction applied to each instance in which it occurs in the claims. (See id. at 15)

Specifically, according to LP, “panel” “encompasses all the different types and variances of

panels identified in the patents and should be construed in accordance with its plain and ordinary

meaning to simply mean ‘panel.’” (Id.; see also, e.g., ‘197 Patent at 2:39-43, 2:46-54, 3:60-64,

4:31-36, 5:3-11, 9:8-10, 9:38-45, 10:32-42, 10:46-50, 15:31-33, 15:49-53, 16:61-64) As support,

LP points to the specification’s distinction between “panel,” which can be made “from any

building grade material as required for the particular build” and has no performance standard,

and “structural panel,” which must be “composed primarily of wood” and must meet

performance requirements of PS-2-92. (D.I. 54 at 16; see also ‘197 Patent at 4:31-36, 4:65-67,

15:49-53) LP notes the specification discusses still other types of panels but HEW’s position

ignores the various distinctions among the different panels. (See D.I. 54 at 16, 18)

        The Court agrees with LP that the preambles are not limiting. Contrary to HEW’s

contention, the preambles do not provide antecedent basis; that the preambles recite “a” structure

that is later referred to in the claims as “the” structure is not, alone, a sufficient basis to find that

the claims “derive antecedent basis from the preamble.” Eaton Corp. v. Rockwell Int’l Corp.,

323 F.3d 1332, 1339 (Fed. Cir. 2003). In the context of the claims of the patents-in-suit, the

“structure” referred to is the “building structure” with respect to which the claims are being

performed; the preambles are only non-limiting statements of the intended purpose of the claims.

See Catalina Mktg. Int’l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 808 (Fed. Cir. 2002) (“In




                                                    8
Case 1:19-cv-00342-LPS Document 75 Filed 08/31/20 Page 10 of 27 PageID #: 1852




general, a preamble limits the invention if it recites essential structure or steps, or if it is

necessary to give life, meaning, and vitality to the claim. Conversely, a preamble is not limiting

where a patentee defines a structurally complete invention in the claim body and uses the

preamble only to state a purpose or intended use for the invention.”) (internal quotation marks

and citations omitted). In addition, the words from the preambles on which HEW relies –

“structure” and “building frame structure” – are not claimed subject matter and thus do not affect

the claim scope. Nor does the prosecution history demonstrate reliance on the preambles to an

extent that they should be construed as limiting, particularly given that the discussion of Murphy

during prosecution did not address “structural panels.” (See D.I. 54 at 18; see also D.I. 55 Ex. K

at 7)

        The preambles are non-limiting and no construction is required.

        B.        “Wood” 11

 Plaintiff
 Plain and ordinary meaning.
 Defendant
 “A cellular structure, having cell walls composed of cellulose and hemicellulose fibers bonded
 together by lignin polymer.”
 Court
 No construction required.

        The parties argued their respective proposed constructions of “wood” in the joint claim

construction brief. (D.I. 54 at 32-35) But in a joint submission filed after the hearing, the parties

agreed that the term “does not appear as a standalone term in any claim of the Patents-in-Suit.”

(D.I. 60 at 4) Instead, “wood” appears only in HEW’s proposed construction of “structural wall



        11
             “Wood” is not a claim term; it does not appear in any claim of any of the patents-in-
suit.


                                                    9
Case 1:19-cv-00342-LPS Document 75 Filed 08/31/20 Page 11 of 27 PageID #: 1853




panel” (a proposed construction the Court rejects for reasons discussed below). (Id.) There is no

need for the Court to construe “wood.” See generally U.S. Surgical Corp. v. Ethicon, Inc., 103

F.3d 1554, 1568 (Fed. Cir. 1997) (“Claim construction is a matter of resolution of disputed

meanings and technical scope, to clarify and when necessary to explain what the patentee

covered by the claims, for use in the determination of infringement. It is not an obligatory

exercise in redundancy.”); see also Vivid Techs. Inc. v. Am. Sci. & Eng’g Inc., 200 F.3d 795, 803

(Fed. Cir. 1999) (“[O]nly those terms need be construed that are in controversy, and only to the

extent necessary to resolve the controversy.”).

       C.        “Structural Wall Panel” 12

 Plaintiff
 “A wall panel product composed primarily of wood which, in its commodity end use, is
 essentially dependent upon certain mechanical and/or physical properties for successful end
 use performance such as plywood.”


 Alternatively (as proposed on HEW’s reply brief):
 “A wall panel product composed primarily of wood which, in its commodity end use, is
 essentially dependent upon certain mechanical and/or physical properties for successful end
 use performance such as plywood. A non-exclusive description may be found in the PS-2-92
 Voluntary Product Standard.”
 Defendant
 Plain and ordinary meaning: “wall panel that has sufficient strength and stiffness to be used as
 a load carrying member.”
 Court
 “wall panel that has sufficient strength and stiffness to be used as a load carrying member”

       The parties have agreed to construe “structural panel” according to the definition

provided in the specification: “A panel product composed primarily of wood which, in its

commodity end use, is essentially dependent upon certain mechanical and/or physical properties


       12
            This term appears in claims 1, 10-11, and 19 of the ‘479 Patent.


                                                  10
Case 1:19-cv-00342-LPS Document 75 Filed 08/31/20 Page 12 of 27 PageID #: 1854




for successful end use performance such as plywood. A non-exclusive description may be found

in the PS-2-92 Voluntary Product Standard.” (D.I. 54 at 10) HEW argues that “structural wall

panel” should be construed according to the same definition with “wood” added to it. (D.I. 54 at

36) HEW points to the specification’s explanation that “the present invention also provides a

panel for a wall sheathing system comprising structural panels” (‘197 Patent at 2:50-53) and its

disclosure of an embodiment in which “the panels may be structural, and may comprise a wood

composite . . . or may be made from any building grade material required for the particular

build” (id. at 15:49-53; see also D.I. 54 at 37).

       LP argues that the term should be given its plain and ordinary meaning, “which, in the

construction industry, is ‘wall panel that has sufficient strength and stiffness to be used as a load

carrying member.’” (D.I. 54 at 37) (quoting D.I. 55 Ex. O ¶ 46) To LP, HEW’s attempt to rely

on the patentee’s definition of “structural panel” is improper because (i) HEW’s proposed

construction for “structural wall panel” materially differs from the patentee’s definition for

“structural panel” and (ii) the intrinsic evidence supports LP’s view that the two terms have

different meanings. (Id. at 38)

       The Court agrees with LP. The intrinsic evidence contradicts HEW’s view that the

definition of “structural panel” should be modified and adopted to derive the construction of

“structural wall panel.” That the patentee provided a definition for “structural panel” but did not

provide one for the term “structural wall panel” suggests that the definitions should be different,

not (essentially) the same. See generally In re Rembrandt Techs. LP, 496 F. App’x 36, 45 (Fed.

Cir. 2012) (“[D]ifferent words or phrases used in separate claims are presumed to indicate that

the claims have different meanings and scope.”) (internal quotation marks omitted). Elsewhere

the patentee indicated when two terms were intended to have the same meaning. (See ‘197




                                                    11
Case 1:19-cv-00342-LPS Document 75 Filed 08/31/20 Page 13 of 27 PageID #: 1855




Patent at 4:25-27) (“As used herein, ‘flakes’ and ‘strands’ are considered equivalent to one

another and are used interchangeably.”) The Court believes a POSA would understand the claim

term to have its plain and ordinary meaning, which is the construction proposed by LP (HEW

does not appear to dispute that LP has correctly stated the plain and ordinary meaning). (See

generally D.I. 54 at 36-45)

       D.      The “Barrier Layer” Limitations

            Term                Plaintiff               Defendant                  Court
 “A barrier layer        “A barrier layer          Plain and ordinary      No construction
 secured to the outer    secured to the surface    meaning:                required.
 surface or the inner    of an individual panel    “. . . secured at any
 surface of each         and not to other          time to . . .”
 panel” 13               panels, wherein the
                         barrier layer is
                         secured before the
                         panel is positioned on
                         a structure.”


                         Alternatively (as
                         proposed in HEW’s
                         reply brief):
                         “A barrier layer
                         secured to the outer
                         surface or inner
                         surface of an
                         individual panel and
                         not to other panels,
                         wherein the barrier
                         layer is secured
                         before the panel is
                         positioned on a
                         structure.”
 “A barrier layer        “A barrier layer          Plain and ordinary      No construction
 secured to the outer    secured to the surface    meaning:                required.
                         of an individual panel
                         and not to other

       13
          This term appears in claims 1 and 20 of the ‘197 Patent, claims 1 and 10 of the ‘044
Patent, and claims 1 and 8 of the ‘713 Patent.


                                                  12
Case 1:19-cv-00342-LPS Document 75 Filed 08/31/20 Page 14 of 27 PageID #: 1856




 surface of each           panels, wherein the    “. . . secured at any
 panel” 14                 barrier layer is       time to . . .”
                           secured before the
                           panel is positioned on
                           a structure.”


                           Alternatively
                           (construction
                           proposed in HEW’s
                           reply brief):
                           “A barrier layer
                           secured to the outer
                           surface of an
                           individual panel and
                           not to other panels,
                           wherein the barrier
                           layer is secured
                           before the panel is
                           positioned on a
                           structure.”
 “[B]arrier layer          “A barrier layer          Plain and ordinary      No construction
 secured to the outer      secured to the surface    meaning:                required.
 surface of the first      of an individual panel    “. . . secured at any
 panel and the second      and not to other          time to . . .”
 panel” 15                 panels, wherein the
                           barrier layer is
                           secured before the
                           panel is positioned on
                           a structure.”
 “[B]arrier layer          “A barrier layer          Plain and ordinary      No construction
 secured to the outer      secured to the surface    meaning:                required.
 surface of each of the    of an individual panel    “. . . secured at any
 first and second          and not to other          time to . . .”
 structural panels” 16     panels, wherein the
                           barrier layer is
                           secured before the



       14
         This term appears in claim 12 of the ‘197 Patent, claim 11 of the ‘044 Patent, claims 1,
11, and 20 of the ‘479 Patent, and claim 9 of the ‘713 Patent.
       15
            This term appears in claim 1 of the ‘159 Patent.
       16
            This term appears in claim 10 of the ‘159 Patent.


                                                    13
Case 1:19-cv-00342-LPS Document 75 Filed 08/31/20 Page 15 of 27 PageID #: 1857




                           panel is positioned on
                           a structure.”


                           Alternatively
                           (construction
                           proposed in HEW’s
                           reply brief):
                           “A first barrier layer
                           secured to the outer
                           surface of the first
                           structural panel and a
                           second barrier layer
                           secured to the outer
                           surface of a second
                           structural panel,
                           wherein each of the
                           first and second
                           barrier layers is not
                           secured to other
                           panels and is secured
                           before the panel is
                           positioned on a
                           structure.”
 “[B]arrier layer          “A barrier layer          Plain and ordinary      No construction
 secured to the            secured to the surface    meaning:                required.
 primary structural        of an individual panel    “. . . secured at any
 layer” 17                 and not to other          time to . . .”
                           panels, wherein the
                           barrier layer is
                           secured before the
                           panel is positioned on
                           a structure.”
 “A barrier layer          “A barrier layer          Plain and ordinary      No construction
 secured to an external    secured to the surface    meaning:                required.
 facing surface of each    of an individual panel    “. . . secured at any
 structural panel” 18      and not to other          time to . . .”
                           panels, wherein the
                           barrier layer is
                           secured before the



       17
            This term appears in claim 15 of the ‘159 Patent.
       18
            This term appears in claim 1 of the ‘588 Patent.


                                                    14
Case 1:19-cv-00342-LPS Document 75 Filed 08/31/20 Page 16 of 27 PageID #: 1858




                           panel is positioned on
                           a structure.”


                           Alternatively
                           (construction
                           proposed in HEW’s
                           reply brief):
                           “A barrier layer
                           secured to an external
                           facing surface of an
                           individual panel and
                           not to other panels,
                           wherein the barrier
                           layer is secured
                           before the panel is
                           positioned on a
                           structure.”
 “A barrier layer          “A barrier layer          Plain and ordinary    No construction
 secured to an external    secured to the surface    meaning: “. . .       required.
 facing surface of each    of an individual panel    secured at any time
 OSB panel” 19             and not to other          to . . .”
                           panels, wherein the
                           barrier layer is
                           secured before the
                           panel is positioned on
                           a structure.”


                           Alternatively
                           (construction
                           proposed in reply
                           brief):
                           “A barrier layer
                           secured to an external
                           facing surface of an
                           individual OSB panel
                           and not to other
                           panels, wherein the
                           barrier layer is
                           secured before the



       19
            This term appears in claim 10 of the ‘588 Patent.


                                                    15
Case 1:19-cv-00342-LPS Document 75 Filed 08/31/20 Page 17 of 27 PageID #: 1859




                           panel is positioned on
                           a structure.”
 “[B]arrier layer          “A barrier layer          Plain and ordinary      No construction
 secured to an external    secured to the surface    meaning:                required.
 facing surface of the     of an individual panel    “. . . secured at any
 first structural          and not to other          time to . . .”
 panel” 20                 panels, wherein the
                           barrier layer is
                           secured before the
                           panel is positioned on
                           a structure.”
 “[B]arrier layer          “A barrier layer          Plain and ordinary      No construction
 secured to an external    secured to the surface    meaning:                required.
 facing surface of the     of an individual panel    “. . . secured at any
 first OSB panel” 21       and not to other          time to . . .”
                           panels, wherein the
                           barrier layer is
                           secured before the
                           panel is positioned on
                           a structure.”
 “[B]arrier layer          “A barrier layer          Plain and ordinary      No construction
 secured to an exterior    secured to the surface    meaning:                required.
 surface of the wood       of an individual panel    “. . . secured at any
 composite panel” 22       and not to other          time to . . .”
                           panels, wherein the
                           barrier layer is
                           secured before the
                           panel is positioned on
                           a structure.”

       HEW argues that the “barrier layer” limitations each require a barrier layer (i) “secured to

the surface of an individual panel and not to other panels” that is (ii) “secured before the panel is

positioned on a structure.” (D.I. 54 at 48) For the first of these proposed requirements, HEW

finds support in the claim language and specification. For example, HEW points to the




       20
            This term appears in claim 1 of the ‘140 Patent.
       21
            This term appears in claim 10 of the ‘140 Patent.
       22
            This term appears in claims 11 and 16 of the ‘415 Patent.


                                                    16
Case 1:19-cv-00342-LPS Document 75 Filed 08/31/20 Page 18 of 27 PageID #: 1860




specification’s distinction between the invention and earlier house wrap systems that attached

house wrap to sheathing panels. (‘197 Patent at 2:29-54, 3:1-5) With respect to the second

requirement, HEW relies on the claim language, which HEW contends “makes clear that the

barrier layer is secured before the panel is positioned or fastened to the structure because it

requires ‘positioning at least two wall panel assemblies adjacent to each other, each panel

assembly including . . . a barrier layer secured to the outer surface of each panel.’” (D.I. 54 at

50) (quoting ‘479 Patent cl. 11) (emphasis in original) According to HEW, the positioning step

cannot be performed until after the barrier layer is secured to the panel. (D.I. 54 at 50)

       LP responds that the “barrier layer” term encompasses different layers and different types

of barriers. (D.I. 54 at 59; see also D.I. 55 Ex. O ¶ 96; ‘197 Patent at 2:3-6, 3:1-5, 4:54-58, 5:32-

35, 5:44-50, 6:42-51, 6:60-66, 7:9-22, 8:32-37, 9:39-45, 10:22-24, 10:32-36, 16:19-50, 19:39-40)

LP contends that a POSA would understand that “barrier layer” means “layer that provides a

barrier.” (D.I. 54 at 59; see also D.I. 55 at Ex. O ¶ 95) LP also argues that the Court should

reject HEW’s request to construe all the barrier layer terms collectively and that HEW’s

proposed constructions ignore that the claims (and claim terms to be construed) refer to different

types of panels (e.g., “structural panel,” “OSB panel,” “wood composite panel”) in different

claim terms. (D.I. 54 at 51-52) LP further disputes that the claims impose a temporal limitation

requiring that the barrier layers be applied to a panel before installation on a structure. (Id. at 53-

59)

       The Court is not persuaded by HEW that the claims should be construed to read either of

HEW’s proposed requirements into the “barrier layer” terms.

       First, the Court is not persuaded that a POSA would read the barrier layer limitations as

requiring “basically a one-to-one relationship between the panels and the barrier layers.” (Tr. at




                                                  17
Case 1:19-cv-00342-LPS Document 75 Filed 08/31/20 Page 19 of 27 PageID #: 1861




19-20; see also id. at 28-29, 32-33, 36-37) This may be one potentially reasonable reading of

certain claim language (e.g., “[a] barrier layer secured to the outer surface or the inner surface of

each panel”) (emphasis added), but HEW has provided no persuasive basis to conclude that a

POSA would read all of the “each” claims to require an equal number of panels and barrier

layers. To the contrary, the specification discloses (and certain claims clearly claim)

embodiments in which a barrier layer stretches across two panels. (See, e.g., ‘197 Patent at 4:54-

58, 5:32-35, 5:44-50, 6:42-51, 6:60-66, 7:9-22, 8:32-37, 10:32-36, 16:19-50, 19:39-40; ‘159

Patent cl. 1 (“barrier layer secured to the outer surface of the first panel and the second panel”))

LP’s expert declaration provides further support for the Court’s conclusion. (See, e.g., D.I. 55

Ex. BB (Tonyan Supplemental Report) ¶¶ 53, 60 & Ex. 9; but see id. Ex. R (Straube Declaration)

¶¶ 126-27, 135)

       Turning to HEW’s second proposed requirement, the Court does not believe a POSA

would understand the barrier layer limitations to require HEW’s proposed temporal restriction.

In general, “[a] claim construction that gives meaning to all the terms of the claim is preferred

over one that does not do so.” Akzo Nobel Coatings, Inc. v. Dow Chem. Co., 811 F.3d 1334,

1340 (Fed. Cir. 2016) (internal quotation marks and citation omitted). While the patents-in-suit

at times expressly require a specific chronological sequence (see e.g., ‘159 Patent cl. 15 (“first

and second panels each also including a bulk water resistant barrier layer secured to the primary

structural layer prior to installation of the first and second panels”) (emphasis added)), they do

not do so in connection with the barrier layer terms. Further support for the Court’s view is

found in the specification, which discloses panels installed before a barrier layer is applied,

contrary to HEW’s proposed required timing. (See, e.g., ‘197 Patent Fig. 3) The specification

discloses an example involving HEW’s temporal requirement, but the specification is explicit




                                                 18
Case 1:19-cv-00342-LPS Document 75 Filed 08/31/20 Page 20 of 27 PageID #: 1862




that its examples are non-limiting. (See ‘197 Patent at 21:41-47) Additionally, in an inter partes

review of the ’479 Patent, the Patent Trial and Appeal Board (“PTAB”) preliminarily determined

that claim 11 requires the securing step to be completed before the positioning step, but also that

other claims did not impose the same chronological order. (D.I. 55 Ex. L at 10-11, 31-32) The

PTAB persuasively concluded: “Although the ‘479 patent describes embodiments wherein its

panels each include a barrier layer before the panels are fastened to a building structure (see, e.g.

[‘197 Patent] Fig. 10), [HEW’s] proposed construction attempts to read limitations improperly

from the Specification into the claims. Contrary to [HEW’s] proposed construction, the word

each does not convey the temporal component of before to the phrase.” (D.I. 55 Ex. L at 10-

11) 23

         Having rejected both of the requirements HEW would read into the claims, there is no

need to construe the barrier layer claim terms.

         E.      The Water Terms

              Term               Plaintiff               Defendant                   Court
 “Water[-]resistant” 24   “Resists penetration      Insolubly ambiguous      Indefinite.
                          by precipitation but      and incapable of
                          not necessarily           construction.
                          impervious to
                          penetration by
                          precipitation.”           Alternatively, plain
                                                    and ordinary
                                                    meaning: “resistant to
                                                    penetration of water
                                                    in all forms.”


         23
           As LP acknowledged at the hearing, some of the claims may have other language (not
“barrier layer”) that imposes a temporal requirement, or a “one-to-one” requirement. (See Tr. at
46-47) But the Court is not reading either of these requirements into all claims through its
construction of the “barrier layer” terms.
         24
          This term appears in claims 4-5 and 15-16 of the ‘197 Patent, claims 1, 3, and 10-11 of
the ‘044 Patent, claims 1 and 8-9 of the ‘713 Patent, and claims 1, 5, and 8 of the ‘415 Patent.


                                                  19
Case 1:19-cv-00342-LPS Document 75 Filed 08/31/20 Page 21 of 27 PageID #: 1863




 “Bulk water[-]           “Resists penetration     Insolubly ambiguous      Indefinite.
 resistant” 25            by bulk water but not    and incapable of
                          necessarily              construction.
                          impervious to
                          penetration by bulk
                          water.”                  Alternatively, plain
                                                   and ordinary
                                                   meaning: “resistant to
                                                   penetration of water
                                                   in bulk form.”
 “Substantially bulk      Plain and ordinary       Insolubly ambiguous      Indefinite.
 water resistant” 26      meaning.                 and incapable of
                                                   construction.
                          Not indefinite.
                          Enabled under 35
                          U.S.C. § 112.
 “Water vapor             Not insolubly            Insolubly ambiguous      Indefinite.
 permeable” 27            ambiguous.               and incapable of
                                                   construction.
 “Substantially water     Plain and ordinary       Insolubly ambiguous      Indefinite.
 vapor permeable” 28      meaning.                 an incapable of
                                                   construction.
                          Not indefinite.
                          Enabled under 35
                          U.S.C. § 112.

       HEW contends that the water terms, including “water[-]resistant” and “bulk water[-]

resistant,” connote resistance to water, not necessarily imperviousness to water. (D.I. 54 at 71;

see also ‘197 Patent cls. 3, 14; id. at 6:42-55) Some of the other of the disputed water terms –




       25
          This term appears in claims 1 and 20 of the ‘197 Patent, claims 1 and 10 of the ‘044
Patent, claims 1 and 8 of the ‘713 Patent, claims 1, 7, 11, 17, and 20 of the ‘479 Patent, claims 1,
10, 15, and 19-20 of the ‘159 Patent, and claims 1, 10, and 17-18 of the ‘140 Patent.
       26
         This term appears in claims 1, 12, and 20 of the ‘197 Patent, claims 1 and 10-11 of the
‘044 Patent, and claims 1 and 8-9 of the ‘713 Patent.
       27
          This term appears in claims 1, 11, and 20 of the ‘479 Patent, claim 1 of the ‘159 Patent;
claim 1 of the ‘140 Patent, and claims 1, 5, and 8 of the ‘415 Patent.
       28
         This term appears in claims 1, 12, and 20 of the ‘197 Patent, claims 1 and 10-11 of the
‘044 Patent, and claims 1 and 8-9 of the ‘713 Patent.


                                                  20
Case 1:19-cv-00342-LPS Document 75 Filed 08/31/20 Page 22 of 27 PageID #: 1864




including “substantially bulk water resistant” and “substantially water vapor permeable” –

include terms of degree which, according to HEW, a POSA would understand are given their

plain and ordinary meaning and do not require construction. (D.I. 54 at 73)

       LP argues that it has shown that all of the water terms are insolubly ambiguous 29 and,

therefore, indefinite. LP faults HEW for ignoring that the various water terms (i) refer to

different forms of water and (ii) indicate different amounts of water that are permitted to pass

through. (D.I. 54 at 73-74) According to LP, a POSA would understand that in the construction

industry, the terms “water,” “bulk water,” and “water vapor” have different meanings. (Id. at 73)

As for the amounts of water, LP contends that in the context of the water terms, “substantially” is

“insolubly ambiguous because a resistance to water cannot be distinguished from being

substantially resistant to water since they both are resistant, and an amount that is permeable

cannot be distinguished from an amount that is substantially permeable since they both are

permeable.” (D.I. 54 at 75; see also D.I. 55 Ex. O ¶¶ 126-33) As an indication of the

indefiniteness of these claim terms, LP points out that, in different claims, the same component –

the barrier layer – is alternatively claimed as “bulk water resistant” and “substantially bulk water

resistant.” (D.I. 54 at 76; see also ‘197 Patent cls. 1, 12, 20 (“substantially”); ‘044 Patent cls. 1,

10, 11 (“substantially”); ‘713 Patent cls. 1, 8, 9 (“substantially”); ‘479 Patent cls. 1, 11, 20

(“bulk”); ‘159 Patent cls. 1, 10, 15 (“bulk”); ‘140 Patent cls. 1, 10 (“bulk”); ‘415 Patent cls. 11,

16 (“bulk”)) Similarly, the terms “water vapor permeable” and “substantially water vapor




       29
          In making this argument, LP undertakes to meet a higher burden than is required to
prove indefiniteness. See Nautilus, Inc. v. Biosig Instruments, Inc., 572 U.S. 898, 901 (2014)
(replacing prior “insolubly ambiguous” and “incapable of construction” standard for
indefiniteness with easier-to-prove “reasonable certainty” test); see also Koninklijke Philips N.V.
v. Zoll Med. Corp., 656 F. App’x 504, 527 (Fed. Cir. 2016) (“[I]t must be admitted that the
‘insolubly ambiguous’ standard is a harder threshold to meet than the post-Nautilus standard.”).


                                                  21
Case 1:19-cv-00342-LPS Document 75 Filed 08/31/20 Page 23 of 27 PageID #: 1865




permeable” are used to mean different things. (D.I. 54 at 76-77; see also ‘197 Patent cls. 1, 12,

20; ‘044 Patent cls. 1, 10, 11; ‘713 Patent cls. 1, 8, 9; ‘479 Patent cls. 1, 11, 20; ‘159 Patent cl. 1;

‘140 Patent cl. 1; ‘415 Patent cls. 1, 5, 8; D.I. 55 Ex. O ¶¶ 134-37) In LP’s view, a POSA would

have no way of knowing what amounts would satisfy “substantially bulk water resistant” as

opposed to “bulk water resistant,” or how much permeability would satisfy “substantially water

vapor permeable” as opposed to “water vapor permeable.” (D.I. 54 at 77; see also D.I. 55 Ex. O

¶¶ 125, 135-37)

        HEW, relying on its expert (Dr. Straube), responds that a POSA would consider the term

“substantially bulk water resistant” to mean the same thing as “bulk water resistant,” and would

further consider “bulk water” and “water” to mean the same thing. (D.I. 54 at 78-79) (citing D.I.

55 Ex. W ¶ 143)

        A term is indefinite where the claims, “read in light of the specification delineating the

patent, and the prosecution history, fail to inform, with reasonable certainty, those skilled in the

art about the scope of the invention.” Nautilus, Inc. v. Biosig Instruments, Inc., 572 U.S. 898,

901 (2014). “Any fact critical to a holding on indefiniteness . . . must be proven by the

challenger by clear and convincing evidence.” Cox Commc’ns, Inc. v. Sprint Commc’n Co. LP,

838 F.3d 1224, 1228 (Fed. Cir. 2016) (alteration in original; internal quotation marks omitted).

        LP has proven by clear and convincing evidence that a POSA would not understand, with

reasonable certainty, the meaning of the water terms, and would not understand how to

distinguish among them. For the reasons explained by LP, the intrinsic evidence supports the

conclusion that the terms were intended to carry different meanings. See generally Seachange

Int’l, Inc. v. C-COR Inv., 413 F.3d 1361, 1368 (Fed. Cir. 2005) (stating general principle that

different claim terms have different meanings); see also Rembrandt, 496 F. App’x at 45 (same).




                                                  22
Case 1:19-cv-00342-LPS Document 75 Filed 08/31/20 Page 24 of 27 PageID #: 1866




For instance, a POSA reading the patents-in-suit would not understand the claims to equate

“water” with “bulk water,” or “bulk water resistant” with “substantially bulk water resistant.”

(D.I. 55 Ex. O ¶¶ 123, 132-33, 138) Moreover, while terms of degree can be permissible, that is

so where the claims provide “enough certainty to one of skill in the art when read in the context

of the invention,” Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1370 (Fed. Cir. 2014)

(“[A]bsolute or mathematical precision is not required.”); see also Exmark Mfg. Co. Inc. v.

Briggs & Stratton Power Prods. Grp., LLC, 879 F.3d 1332, 1346 (Fed. Cir. 2018) (“All that is

required is some standard for measuring the term of degree.”), which is not the case here. Again,

a POSA would understand that, in the context of the patents-in-suit, “bulk water resistant” is

different than “substantially bulk-water resistant,” but would not have any reasonable degree of

certainty as to how (or in what amounts) they differ.

       F.      “Edge Sealant” 30

 Plaintiff
 Plain and ordinary meaning.
 Defendant
 “Material used to seal the edges of a single panel during the manufacturing process.”
 Court
 “Material used to seal the edges of a single panel during the manufacturing process.”

       The parties agree that the plain and ordinary meaning of this claim term applies. (D.I. 54

at 84) In LP’s view, the specification distinguishes between “edge sealant” and “seam sealant.”

(D.I. 54 at 84-85; see also ‘197 Patent at 16:61-17:4, 17:27; ‘159 Patent cls. 1-9, 15-20; ‘588

Patent cls. 1-9; ‘140 Patent cls. 1-9) Thus, LP contends that the plain and ordinary meaning is




       30
         This term appears in claims 1, 2, 4, and 20 of the ‘197 Patent, claims 1 and 9-10 of the
‘044 Patent, and claims 1 and 7-8 of the ‘713 Patent.


                                                23
Case 1:19-cv-00342-LPS Document 75 Filed 08/31/20 Page 25 of 27 PageID #: 1867




“material used to seal the edges of a single panel during the manufacturing process.” (D.I. 54 at

85) According to HEW, however, a POSA would understand that “edge sealant” is used to refer

to sealing joints between panels as well as sealing the edges of a single panel. (D.I. 54 at 85; see

also ‘197 Patent cls. 1, 4)

       The Court agrees with LP that the doctrine of claim differentiation supports a conclusion

that “edge sealant” has a different meaning than “seam sealant.” (Compare, e.g., ‘197 Patent cl.

1 with ‘159 Patent cl. 1; see also Rembrandt, 496 F. App’x at 45) The patentee indicated when

different terms were intended to have the same meaning (see, e.g., ‘197 Patent at 4:25-27) and

did not do so with respect to “edge sealant” and “seam sealant.” The Court is persuaded that a

POSA would understand “edge sealant” is given its plain and ordinary meaning, i.e., the meaning

proposed by LP.

       G.        “Coextensive” 31

 Plaintiff
 “extending over only the same area”
 Defendant
 “covers”
 Court
 “covers”

       HEW finds support for its proposed construction of “coextensive” in claims 1 and 8 of

the ‘415 Patent, which, in HEW’s view, “indicate[] that the water resistant and water vapor

permeable layer cover[] only the same area as the structural layer.” (D.I. 54 at 87) Further,

HEW argues that the sealant limitation in these two claims only makes sense if a water-resistant

and water-vapor permeable layer extend over the same area as a structural panel. (See id.)


       31
            This term appears in claims 1 and 8 of the ‘415 Patent.


                                                 24
Case 1:19-cv-00342-LPS Document 75 Filed 08/31/20 Page 26 of 27 PageID #: 1868




HEW cites as further support portions of the specification (see, e.g., ‘415 Patent at 6:29-34, 9:66-

10:3, 17:40-42) and a dictionary definition of “coextensive,” i.e., “equal or coincident in space,

time or scope.” (D.I. 54 at 87)

       LP contends that its proposed construction is consistent with the intrinsic evidence and

the plain and ordinary meaning that a POSA would understand “coextensive” to have in the

context of the claims. (Id. at 88) LP criticizes HEW’s proposed construction for arbitrarily

adding a limitation “that coverage must extend all the way to every edge of the structural panel

and stop at those edges.” (Id.) For example, LP points to an embodiment disclosed in the ’197

Patent which would be read out of the claims if the Court were to adopt HEW’s construction, as

this particular embodiment only “preferably substantially cover[s] the outward facing surface of

the panels,” which means in this embodiment full coverage is not required. (Id. at 88-89 (citing

‘197 Patent at 6:18-19); see also ‘197 Patent at Figs. 3, 5, 9A, 9B, 8:32-33, 8:57-59)

       “A claim construction that excludes a preferred embodiment . . . is rarely, if ever,

correct.” SanDisk Corp. v. Memorex Prods., Inc., 415 F.3d 1278, 1285 (Fed. Cir. 2005) (internal

quotation marks omitted). HEW’s proposed construction adds a limitation unsupported by the

intrinsic evidence and would exclude preferred embodiments identified in the specification.

HEW’s expert declaration does not assist it because it is not consistent with the intrinsic

evidence, particularly the disclosed embodiments that HEW would exclude. See generally

Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1584 (Fed. Cir. 1996) (“Only if there were

still some genuine ambiguity in the claims, after consideration of all available intrinsic evidence,

should the trial court have resorted to extrinsic evidence, such as expert testimony, in order to

construe [disputed claim term].”).




                                                 25
Case 1:19-cv-00342-LPS Document 75 Filed 08/31/20 Page 27 of 27 PageID #: 1869




III.   CONCLUSION

       An appropriate Order follows.




                                       26
